IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL,            :   No. 2089 Disciplinary Docket No. 3
                   Petitioner              :
                                           :   No. 57 DB 2014
                v.                         :   File No. C1-13-874
                                           :
DONALD F. MANCHEL,                         :   Attorney Registration No. 3046
                 Respondent                :   (Philadelphia)


                                     ORDER


PER CURIAM:



      AND NOW, this 2nd day of September, 2014, there having been filed with this

Court by Donald F. Manchel his verified Statement of Resignation dated August 19,

2014, stating that he desires to resign from the Bar of the Commonwealth of

Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is

      ORDERED that the resignation of Donald F. Manchel is accepted; he is

disbarred on consent from the Bar of the Commonwealth of Pennsylvania; and he shall

comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, if any,

to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.